Citation Nr: 1430212	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  11-27 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right wrist disorder.  

2.  Entitlement to service connection for diabetes mellitus type II.  

3.  Entitlement to service connection for a gynecological disorder.  

4.  Whether new and material evidence has been received to reopen the claim of service connection for status post ganglion cyst of the left wrist.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active and honorable duty from October 1979 to October 1982.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2012, a travel board hearing was held before the undersigned in Pittsburgh, Pennsylvania.  A transcript of the hearing is associated with the Veteran's claims file.

The issues of service connection for a gynecological condition and status post left ganglion cyst excision are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on her part.


FINDINGS OF FACT

1.  A right wrist disability was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event.

2.  Diabetes mellitus type II has not been demonstrated at any time during the pendency of the appeal.  

3.  Service connection for a ganglion cyst of the left wrist was denied by the RO in a December 1984 rating action.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal.  

4.  Since the December 1984 decision denying service connection for a ganglion of the left wrist, an intervening change in law has created a new basis of entitlement to the benefit, thus raising a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  A right wrist disorder was neither incurred in nor aggravated by service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  Diabetes mellitus type II was neither incurred in nor aggravated by service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  The claim of service connection for a ganglion cyst of the left wrist, denied in a December 1984 decision of the RO is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claims.  A January 2010 letter provided notice in accordance with Kent, and also explained the evidence VA was responsible for providing and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond or supplement the record.

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records, including records utilized by the Social Security Administration (SSA) in a disability determination, have been secured.  The RO did not arrange for a VA examination for her claimed diabetes mellitus type II because such was not warranted.  The competent evidence of record shows no current diabetes mellitus type II.  Thus, a medical opinion to determine the etiology of such a disability is not needed.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.   Simply stated, as the record lacks evidence that the Veteran had an event, injury, or disease associated with the right wrist in service, these standards are not met in this case as to this issue.  In addition, it is noted that the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) .

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F.3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Right Wrist

The Veteran contends that service connection is warranted for a right wrist disability.  During the Board hearing in March 2012, she testified that she was surgically treated in service in 1980 for a right wrist ganglion cyst.  It is believed that this caused current disability.  

After review of the record, the Board finds that no injury, disease, or chronic symptoms of a chronic right wrist disorder were manifested during service.  In this regard, it is noted that complete review of the Veteran's STRs shows that, while she was consistently treated for a ganglion of the left wrist, there are no complaints or manifestations related to her right wrist.  Although she testified that she underwent surgery in 1980 for a right wrist ganglion, the Board does not find this testimony to be credible.  The record includes a June 1983 application for compensation benefits in which the Veteran limited her claim to the left hand only.  In addition, records of treatment at a private facility show no complaints or manifestations of a right wrist disability until October 1992, when the Veteran reported that she had had pain and swelling of the wrist since pushing a stove one day earlier.  The Board finds that if the appellant had, in fact, been suffering from a right wrist disability since service, she would have mentioned it at the time she first applied for compensation benefits and/or when she was examined in connection with her left wrist claim by VA in August 1983.  That examination report shows only reports of a left wrist ganglion.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (holding that silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder (citing Fed. R. Evid. 803 (7))).  

As noted, post-service medical evidence first demonstrates a right wrist disability in 1992, many years after the Veteran's honorable discharge from active duty.  As there is no relationship drawn between that episode and service, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a right wrist disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).   

Diabetes Mellitus Type II

The Veteran contends that service connection should be established for diabetes mellitus type II.  During the Board hearing in March 2012, it was pointed out that she had elevated blood sugar readings and was suspected as having diabetes mellitus.  

After review of the record the Board finds that diabetes mellitus type II has not been demonstrated at any time during the pendency of this appeal.  It is initially noted that while on active duty in March 1980, while receiving treatment for a disability unrelated to this appeal, it was incidentally noted that the Veteran had had an abnormal blood glucose level so that a diagnosis of diabetes mellitus was entertained.  Glucose levels during this month were recorded as 80 mg/dL and 68 mg/dL.  (Normal fasting glucose values are from 70 to 115 mg/dL.  Dorland's Illustrated Medical Dictionary 1934 (28th ed. 1994)).  The STRs do not include a confirmed diagnosis of diabetes mellitus type II.  

Review of the post-service treatment records shows no complaints or manifestations of diabetes mellitus type II.  During the Board hearing in March 2012, the Veteran testified that she had not been told that she carried a diagnosis of diabetes mellitus.  Whether service connection is claimed on direct, presumptive, or any other basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Veteran submitted her claim for service connection for diabetes mellitus type II in November 2009.  In the absence of proof of a current disability there is no valid claim of service connection.  Brammer 3 Vet. App. at 223.  Accordingly, service connection for diabetes mellitus type II is not warranted.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Application to Reopen Claim of Service 
Connection for Ganglion Cyst of the Left Wrist

Service connection for status post excision of a ganglion cyst of the left wrist was previously denied by the RO in a December 1984 rating decision on the basis that the left wrist ganglion had existed prior to service and that surgery on the wrist during service was remedial in nature and did not represent aggravation of the disability.  The Veteran did not appeal this determination.  In such cases, it must first be determined whether or not new and material evidence has been received such that the claim may now be reopened.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 140 (1991).  In a September 1998 decision of the Board, it was found that a viable claim of clear and unmistakable error (CUE) in the December 1984 decision had not been presented.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Where there is an intervening change in law or regulation that creates a new basis of entitlement to the benefit, the claim may be reviewed on a de novo basis.  Spencer v. Brown, 4 Vet. App. 283 (1993).  

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disorder will be considered to have been aggravated by active military service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a), (b).  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the "correct standard for rebutting the presumption of soundness under Section 1111 requires the government to show by clear and unmistakable evidence that (1) the Veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service."  The Federal Circuit noted that the lack of aggravation could be shown by establishing there was no increase in disability or that any increase in disability was due to the natural progress of the pre-existing condition.  See Wagner v. Principi, 370 F. 3d 1089, 1096-97 (Fed. Cir. 2004).

The record shows that no left wrist disability was noted at the time of the Veteran's examination for entry into service.  During service, she underwent surgery for correction of a left ganglion cyst that was reported to have existed prior to service.  At the time service connection for a left wrist ganglion cyst was denied by the RO in December 1984, the interpretation of 38 U.S.C.A. § 1111 as set forth by the Federal Circuit in the 2004 decision referenced above was not utilized.  With this in mind, the Board finds that the decision in Wagner essentially constitutes a new legal basis upon which the must now be reviewed on a de novo basis.  To this extent, the appeal is granted and the claim is reopened.  


ORDER

Service connection for a right wrist disorder is denied.  

Service connection for diabetes mellitus type II is denied.  

The claim of service connection for status post excision of a left wrist ganglion cyst is reopened.  To this extent, the appeal is granted.  


REMAND

Regarding the claim of service connection for a gynecological disorder, the Board notes that during service the Veteran was treated for gynecological complaints in March 1980 June 1981.  During the March 2012 Board hearing, she testified that her gynecological disorder was uterine cysts that eventually resulted in the need for her to undergo a hysterectomy.  She has not, to date, been afforded a VA examination to ascertain if there is a relationship between the complaints in service and the development of her gynecological disorder.  After considering the statements in the record, the Board finds that a medical examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (setting forth the criteria under which VA is required to obtain an examination.)  

Regarding the issue of service connection for status post ganglion cyst of the left wrist, it is noted that during service the Veteran reported having had a left wrist ganglion prior to active duty, a medical history that she repeated during the March 2012 Board hearing before the undersigned.  As noted, no wrist disability was noted on examination for entry into service in 1979 so that the presumption of soundness applies.  See 38 U.S.C.A. § 1111.  In order to rebut the presumption of soundness, it must be shown by clear and unmistakable evidence both that the disability pre-existed service and was not aggravated by service (shown that there was no increase in disability or that any increase in disability was due to the natural progress of the pre-existing condition.)  Under these circumstances, the Board finds that a medical examination is warranted.  McLendon 20 Vet. App. at 79.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that she provide as complete a list as possible of the medical care providers of treatment that she received for her gynecological disorder, leading up to her hysterectomy surgery, and for status post left wrist ganglion cyst.  After obtaining any necessary consent, The AOJ should contact the  medical care providers and request copies, for association with the claims folder,  of any and all records of treatment that the Veteran received.  

2.  The AOJ should arrange for the Veteran to undergo a medical examination to ascertain the current nature and etiology of her gynecological disorder.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that the gynecological disorder is related to service, including the episodes noted in the Veteran's STRs.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

3.  The AOJ should arrange for the Veteran to undergo a medical examination to ascertain the nature and etiology of her left wrist ganglion cyst.  The examiner should be requested to provide a medical opinion that expressly addresses the following:

(a) Whether it is clear and unmistakable (obvious, manifest, and undebatable) that a left wrist ganglion cyst pre-existed the Veteran's active service.  

(b) If the answer to (a) is yes, whether it is clear and unmistakable (obvious, manifest, and undebatable) that any pre-existing left wrist ganglion cyst disability was not permanently worsened during the Veteran's service, and that any increase in disability was due to the natural progress of the disease.  

(c) If the answer to (a) or (b) is no, whether it is at least as likely as not (50 percent or greater probability) that status post left wrist ganglion cyst had its clinical onset during the Veteran's service or is otherwise related to any in-service disease, event, or injury. 

In responding to the above questions, the VA examiner should provide a detailed explanation of relevant facts and medical principles.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate clinical testing should be conducted.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions and utilizing the correct standard of review ("clear and unmistakable" or "at least as likely as not (50 percent or greater probability)").  If after conducting the examination, any of the above questions cannot be answered without resort to speculation, the examiner must state why this is so.  

4.  Thereafter, the AOJ should readjudicate the issues on appeal.  If either determination remains unfavorable to the Veteran, she and her representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


